UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  USDC SDNY
                                                               DOCUMENT
 JAMAL HAMMOUD,                                                ELECTRONICALLY FILED
                                                               DOC #:
                           Plaintiff,                          DATE FILED: 5/28/2021

                    -against-                                1:20-cv-106 (MKV)

                                                                  ORDER
  SOCIÉTÉ GÉNÉRALE DE BANQUE AU
  LIBAN,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that Defendant shall file its contemplated motion to dismiss

the Amended Complaint by June 18, 2021 [see ECF #24, 25]. Plaintiff shall respond by July 2,

2021, and Defendant shall reply by July 9, 2021.

SO ORDERED.
                                                   _________________________________
Date: May 28, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
